Citation Nr: 1134152	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO. 09-10 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right knee disorder.

2. Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty From April 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran filed a petition to reopen his claim of service connection for a right knee disorder in July 2001. In October 2001 and November 2001, the RO sent the Veteran letters advising the Veteran how to proceed with his petition. Both letters were returned as "undeliverable" to the RO. A governing regulation provides that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request, the claim is to be considered abandoned. See 38 C.F.R. § 3.158(a). 

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011; a transcript of which is of record. 

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a right knee disorder was denied by an unappealed rating decision in August 1993. 

2. The evidence received since the August 1993 rating decision relates to an unestablished fact necessary to substantiate the claim for a right knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The August 1993 rating decision, which denied service connection for a right knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2010).

2. The evidence received since the August 1993 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.

New and Material Evidence

An August 1993 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disorder. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the August 1993 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied reopening the claim; however, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened. Id. Thus, the Board must initially determine whether there is new and material evidence to reopen the claim for service connection for a right knee disorder.

The evidence of record at the time of the August 1993 rating decision consisted of service treatment records, post-service medical records, and a March 1993 VA examination. The Veteran's claim was denied on the basis of the RO's determination that the Veteran's discharge examination was negative for any findings of a knee disorder and his VA examination showed a normal knee. 

The evidence submitted in support of reopening the claims includes more recent medical records that show multiple diagnoses of a right knee disorder and the Veteran's testimony at an April 2011 Travel Board hearing. The Veteran testified that he injured his knee during service and has experienced symptoms of a knee disorder since that time. The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim. The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened. 


ORDER

As new and material evidence has been submitted sufficient to reopen a claim of service connection for a right knee disorder, the claim is granted to this extent.


REMAND

The Veteran's service treatment records show several complaints of knee pain during service. In an August 1979 treatment note, the examiner noted that the Veteran had a torn ligament and cartilage in his right knee. He was diagnosed with a right knee sprain. A December 1979 medical record shows a history of right knee injury, along with a diagnosis of possible chondromalacia of the right knee. Another December 1979 medical record indicates the Veteran complained of right knee pain, which was assessed as a sprain. In March 1980, the Veteran again complained of right knee swelling, crepitus, and tenderness. A September 1980 record shows that the Veteran complained of right knee "popping." The physician assessed it as ligament damage. On the Veteran's September 1980 report of medical history, he reported that he injured his knee playing football in June 1979.  The discharge examination report did not note any knee injuries. 

The Veteran underwent a VA examination in March 1993. The examiner noted that the Veteran injured his knee during service and was treated on crutches. He also noted that the Veteran sustained an on-the-job injury to his right knee, post-service, resulting in surgery. The physical examination revealed full range of motion of the right knee, with a well-healed longitudinal mid-lateral surgical scar over the right knee. The knee was stable with mild crepitation. There was no effusion and a negative McMurray's test. The examiner diagnosed status postop right knee. The examination report indicates that the Veteran was sent for x-rays; however, no x-rays are found in the claims file. 

The RO denied the claim because it determined that the Veteran sustained an injury to the knee in 1984 and it was unrelated to the injuries he sustained in service. The RO also found that his examination showed a normal knee. 

The Veteran has since submitted medical records of a right knee disorder. A June 2006 treatment record shows complaints and a diagnosis of right knee pain. Additional complaints of knee pain were reported in August 2006 and October 2006. In June 2008, the Veteran was diagnosed with osteoarthritis of the right knee. 

The Veteran testified before the undersigned Veterans Law Judge in April 2011. He alleged that the injury he sustained in 1984 aggravated the injury he received in-service. He further testified that the doctor who performed his surgery in 1984 advised him that there was evidence of a prior injury to his knee.  

A VA examination is necessary to determine the etiology of the Veteran's current knee injury. While a VA examination was performed in 1983, the examiner did not find a knee disorder at that time, and therefore, could not attribute his knee disorder to service. The examiner also did not opine as to whether the Veteran's post-service injury aggravated a knee disorder incurred during service. Additionally, although x-rays were ordered, no radiological reports are contained within the claims file. 

The Veteran has provided evidence of an in-service injury, a current diagnosis of a knee disorder, and lay testimony of a continuity of symptomatology. The Veteran has attempted to secure the records from the surgeon who operated on his knee in 1984, but no response has been received from that doctor or facility. 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, a VA examination is necessary to determine the etiology of the Veteran's right knee disorder. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a right knee disorder that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner shall respond to the following inquiry:

-Does the Veteran have a right knee disorder that is etiologically related to the complaints of right knee pain he experienced during service?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of service connection for a right knee disorder to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


